DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 12/23/2020 have been fully considered.
Claims 1, 3-4, 6, 8, 10, 12, 14-15, 17-24, 28, and 31-37 are pending for examination. Claims 2, 5, 7, 9, 11, 13, 16, 25-27, and 29-30 are cancelled.

Withdrawn Rejections 
Applicant’s arguments, see page 9 of Remarks, filed on 12/23/2020, with respect to claims 12, 18-20, 28, and 31-36 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 12, 18-20, 28, and 31-36 has been withdrawn. 
Applicant’s arguments, see page 10 of Remarks, filed on 12/23/2020, with respect to claims 1-4, 6, 8, 10, 14-15, and 17-24 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1-4, 6, 8, 10, 14-15, and 17-24 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 6, 8, 14-15, 17-18, 20-24, 28, 33-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (USPGPUB 2006/0015021 – applicant cited). In regard to claims 1 and 37, Cheng discloses a frequency domain (FD)-based multi-wavelength bio-signal analyzing apparatus and a method comprises three or more light sources configured to irradiate frequency-modulated light at three or more different discrete wavelengths (elements 603, Figs. 6A-6B and associated descriptions; emitters 101, Fig. 8 and associated descriptions; at least wavelengths of about 690 nm, about 780 nm or about 830 mm; the intensity of the electromagnetic source waves can be modulated at two or more frequencies, [0036]; three wavelengths and the intensity of each light source is modulated at two or more frequencies such as 100 MHz, 300 MHz, 500 MHz, etc., [0046]); at least one light detector configured to detect an output light reflected and introduced from a subject (elements 613, Figs. 6A-6B and associated descriptions; detectors 103, Fig. 8 and associated descriptions); and a processing circuit connected to the four or more light sources and the at least one light detector (element 105, Fig. 1 and associated descriptions) and configured to calculate a scattering coefficient and an absorption coefficient at each discrete wavelength based on an output light detected by the at least one light detector ([0007-0011]; [0039-0045]) and calculate a concentration of a chromophore present in the subject based on the scattering coefficient and the absorption coefficient at each discrete wavelength ([0007-0011]; [0039-0045]), 
Cheng does not specifically disclose four or more light sources configured to irradiate frequency-modulated light at four or more different discrete wavelengths and 
	However, Cheng discloses the use of at least three wavelengths ([0036]) and “simultaneously measure oxy, deoxy-hemoglobin of brain tissue and in arterial blood…If the total N chromophores have significant contribution to the signal, then at least N measurement at N different wavelengths are needed to solve Equation (6) in order to obtain the concentration of each chromophore. After obtaining the absorption properties of each element at each wavelength, the absorption spectrum of oxy-, deoxy-hemoglobin and water can be calculated through Equation (6) and based upon FIG. 5 ([0046] and [0049]) and “By solving Equation (5) at multiple wavelengths, the concentrations of oxy-, deoxy-hemoglobin can be determined. Similarly, the concentrations of other substances, such as water, fat, cytochrome oxidase, carboxy hemoglobin can be determined using wavelengths in other spectrum windows” ([0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus to incorporate additional light sources and wavelengths, e.g. four or more sources with associated discrete wavelengths for each of the four or more substances, and to control the apparatus to selectively drive light source(s) with corresponding four of more wavelengths in response to user specified chromophores, e.g. chromophores of interest having have significant contribution to the detected signal, based on the number, kind and content 
	In regard to claim 3, Cheng as modified discloses the chromophore present in the subject includes at least one of oxy-hemoglobin (O2Hb), deoxy-hemoglobin (HHb), water (H2O), and lipid ([0049]; referring to claims 1 and 37 above).
In regard to claim 6, Cheng as modified discloses the four or more different discrete wavelengths are discontinuous wavelengths in a near infrared ray region ([0036]).
In regard to claim 8, Cheng as modified discloses the four or more different discrete wavelengths (pre-selected wavelengths, [0036]) and the targets of interest  (oxy- hemoglobin, deoxy-hemoglobin, water, fat, cytochrome oxidase, carboxy hemoglobin, [0046] and [0049]) but does not specifically discloses a first discrete wavelength and a second discrete wavelength adjacent to peak regions in already-known absorption spectra of water (H2O) and lipid, respectively, and a third discrete wavelength before an isosbestic point and a fourth discrete wavelength of a region adjacent to the isosbestic point in already-known absorption spectra of oxy-hemoglobin (O2Hb) and deoxy-hemoglobin (HHb). However, one of ordinary in the oximetry art would have recognized that peak and isosbestic wavelengths associated with the chromophore(s) provide essential features of optical absorption information for determining the concentration of the chromophore(s). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to try 
In regard to claim 14, Cheng as modified discloses the processing circuit sequentially drives the two or more light sources (Figs. 6A, 6B and 7-8 and associated descriptions; [0046-0048]). If not inherent, one of ordinary skill in the art would have recognized that sequentially activating light sources is an alternative equivalent ways to operate the light sources for optical data collection. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the operation of light sources with the sequentially activating operations to yield predictable results. The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
In regard to claim 15, Cheng as modified discloses the processing circuit drives a light source (Figs. 6A, 6B and 7-8 and associated descriptions; [0046-0048]) but does not specifically disclose to emit light at the shortest wavelength first from among the two or more light sources and then drives light sources that emit light at a gradually longer wavelength. However, there are limited ways to drive the light sources for obtaining associated optical data (e.g. random, short to long or long to short…etc.). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to try different combinations of the activation ways in order to find the optimal 
In regard to claim 17, Cheng as modified discloses a probe including the four or more light sources and the at least one light detector (Figs. 6A-6B and associated descriptions), and the processing circuit element 105, Fig. 1 and associated descriptions); a first optical fiber coupled to the four or more light sources and configured to concentrate light irradiated from the four or more light sources and transmit the light to the subject (elements 605, Figs. 6A-6B and associated descriptions); and a second optical fiber coupled to at least one light detector and configured to concentrate light reflected from the subject and transmit the light to the at least one light detector (elements 611, Figs. 6A-6B and associated descriptions), wherein the first optical fiber and the second optical fiber are exposed to the outside of the probe to be in contact with the subject (Figs. 6A-6B and associated descriptions). Cheng as modified does not specifically disclose a housing including the four or more light sources, the at least one light detector, and the processing circuit. However, one of ordinary skill in the art would have recognized that integration of elements is needed in order to reduce the exposed fiber optics and cables connecting between the probe and the computing systems. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus to incorporate an integrated housing in order to reduce the exposure separate components and cables.  
In regard to claim 18, Cheng as modified discloses a probe including the four or more light sources (Fig, 7-8 and associated descriptions), the at least one light detector 
In regard to claim 20, Cheng as modified discloses a probe including multiple light emission unit including the four or more light sources, multiple detection units including the at least one light detector, and a contact surface in contact with the subject, wherein the multiple light emission units and the multiple detection units are arranged as crossed with each other on the contact surface of the probe (Figs. 3A-3B, 4, 6A-6B and 7-8 and associated descriptions).
In regard to claim 21, Cheng as modified discloses the processing circuit sequentially drives the multiple light emission (Figs. 3A-3B, 4, 6A-6B and 7-8 and associated descriptions; referring to claim 14 above), and if one of the multiple light emission units is driven, the processing circuit drives at least one detection unit adjacent to the driven light emission unit to detect an output light (Figs. 3A-3B, 4, 6A-6B and 7-8 and associated descriptions).
In regard to claim 22, Cheng as modified discloses the processing circuit sequentially drives the multiple light emission units (Figs. 3A-3B, 4, 6A-6B and 7-8 and associated descriptions; referring to claim 14 above), and if one of the multiple light emission units is driven, the processing circuit drives two or more detection units arranged at different distances from the driven light emission unit to detect an output light (Figs. 3A-3B, 4, 6A-6B and 7-8 and associated descriptions).

In regard to claim 24, Cheng as modified discloses four light sources, five light sources, six light sources, seven light sources, or eight light sources (Figs. 7-8 and associated descriptions).
In regard to claim 28, Cheng discloses a frequency domain (FD)-based multi-wavelength bio-signal analyzing apparatus (Figs. 1-8 and associated descriptions), comprising: at least one light emission unit ( units of 603, Figs. 6A-6B and associated descriptions; different sets of emitters 101, Fig. 8 and associated descriptions) which three or more light sources configured to irradiate frequency-modulated light at three or more different discrete wavelengths (at least wavelengths of about 690 nm, about 780 nm or about 830 mm; the intensity of the electromagnetic source waves can be modulated at two or more frequencies, [0036]; three wavelengths and the intensity of each light source is modulated at two or more frequencies such as 100 MHz, 300 MHz, 500 MHz, etc., [0046]) are arranged spaced at a predetermined distance from each other (Figs. 6 and 8 and associated descriptions); at least one detection unit (elements 613, Figs. 6A-6B and associated descriptions; different/ sets of detectors 103, Fig. 8 and associated descriptions) including a light detector configured to detect an output light reflected and introduced from a subject (Figs. 6A-6B and 8 and associated descriptions); a probe including the at least one light emission unit and the at least one detection unit and having a contact surface in contact with the subject (Figs. 6A-6B and 8 and associated descriptions); and a processing circuit connected to the at least one 
Cheng does not specifically discloses four or more light sources configured to irradiate frequency-modulated light at four or more different discrete wavelengths and wherein the processing circuit drives at least two of the four or more light sources included in each light emission unit based on a number, kind, and content of one or more chromophores present in the subject for calculating the concentration of the chromophores present in the subject.
	However, Cheng discloses the use of at least three wavelengths ([0036]) and “simultaneously measure oxy, deoxy-hemoglobin of brain tissue and in arterial blood…If the total N chromophores have significant contribution to the signal, then at least N measurement at N different wavelengths are needed to solve Equation (6) in order to obtain the concentration of each chromophore. After obtaining the absorption properties of each element at each wavelength, the absorption By solving Equation (5) at multiple wavelengths, the concentrations of oxy-, deoxy-hemoglobin can be determined. Similarly, the concentrations of other substances, such as water, fat, cytochrome oxidase, carboxy hemoglobin can be determined using wavelengths in other spectrum windows” ([0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus to incorporate additional light sources and wavelengths, e.g. four or more sources with associated discrete wavelengths for each of the four or more substances, and to selectively drive light source(s) with corresponding four of more wavelengths in response to user specified chromophores, e.g. chromophores of interest having have significant contribution to the detected signal, based on the number, kind and content chromophore(s) present in the brain tissue and/or in arterial blood of the subject (e.g. oxy-hemoglobin, deoxy-hemoglobin, water, fat, cytochrome oxidase, carboxy hemoglobin, see claims 1 and 17 above) in order to obtain more information/ concentrations of other substances of interest present in the subject.
	In regard to claim 33, Cheng as modified discloses multiple light emission units and multiple detection units, and the multiple light emission units and the multiple detection units are arranged as crossed with each other on the contact surface of the probe (Figs. 7-8 and associated descriptions).
	In regard to claim 34, Cheng as modified discloses the processing circuit sequentially drives the multiple light emission units, and if one of the multiple light 
In regard to claim 35, Cheng as modified discloses the processing circuit sequentially drives the multiple light emission units, and if one of the multiple light emission units is driven, the processing circuit drives two or more detection units arranged at different distances from the driven light emission unit to detect an output light (Figs. 3A-3B, 4, 6A-6B and 7-8 and associated descriptions).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claims 1, 3, 6, 8, 14-15, 18, 20-24, 28, 33-35, and 37 above, and further in view of Lee et al. (USPGPUB 2005/0228246 – applicant cited). In regard to claim 4, Cheng as modified discloses to calculate the scattering coefficient and the absorption coefficient at each discrete wavelength (referring to claims 1 and 37 above) but does not specifically disclose to calculate the scattering coefficient and the absorption coefficient at each discrete wavelength by fitting an amplitude and phase of the output light into a diffusion model, and calculate a concentration value of the chromophore present in the subject by fitting the scattering coefficient and the absorption coefficient at each discrete wavelength into an already-known extinction coefficient spectrum of the chromophore present in the subject.
Lee teaches to calculate the scattering coefficient and the absorption coefficient at each discrete wavelength by fitting an amplitude and phase of the output light into a diffusion model ([0041]), and calculate a concentration value of the chromophore 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus (Cheng) to incorporate calculating the scattering coefficient and the absorption coefficient at each discrete wavelength by fitting an amplitude and phase of the output light into a diffusion model, and calculating a concentration value of the chromophore present in the subject by fitting the scattering coefficient and the absorption coefficient at each discrete wavelength into an already-known extinction coefficient spectrum of the chromophore present in the subject as taught by Lee, since both devices are optical non-invasive measuring devices and one of ordinary would have recognized that additional information of the chromophores can be obtained by using both phase and amplitude information with fitting functions (see Lee). The rationale would have been to obtain more physiological information.

Claims 10, 12 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claims 1, 3, 6, 8, 14-15, 17-18, 20-24, 28, 33-35, and 37 above, and further in view of Kiguchi et al. (USPN 8,750,951 – cited in previous action). In regard to claims 10, 12 and 31-32, Cheng discloses the use of laser diodes ([0046]) and the four or more laser diodes are arranged spaced from each other on the contact surface (Figs. 3-8 and associated descriptions) but does not specifically disclose the at least one light detector includes at least one avalanche photodiode (ADP); the four or .
Kiguchi teaches an optical non-invasive monitoring system (Fig. 1) comprises the use of VCSEL as the emitters (Col 12 lines 56-65) and APD as detectors (Col 13 lines 43-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light sources of the apparatus (Cheng) with the VCSEL light sources and/or APD detectors as taught by Kiguchi to yield predictable results, since one of ordinary skill in the art would have recognized that VCSEL and APD are an alternative equivalent light source and detector suitable for in vivo optical measurements (see Kiguchi). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claims 1, 3, 6, 8, 14-15, 17-18, 20-24, 28, 33-35, and 37 above, and further in view of Chin et al. (USPN 6,018,673 – cited in previous action). In regard to claim 19, Cheng as modified discloses all the claimed limitations except the probe further includes an optical system arranged on the contact surface of the probe and combined with the four or more light sources.
Chin teaches an optical sensor comprises an emitter (element 132, Fig. 19 and associated descriptions) with a cylindrical lens (element 136, Fig. 19 and associated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe of the apparatus (Cheng) to incorporate a lens system as taught by Chin to each of the emitters, since one of ordinary skill in the art would have recognized that a lens can focus the emitted light to the tissue and reduce light shunting to the detectors (see Chin). The rationale would have been to reduce light shunting to the detectors.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claims 1, 3, 6, 8, 14-15, 17-18, 20-24, 28, 33-35, and 37 above, and further in view of Rothkopf (USPGPUB 2016/0058375 – cited in previous action). In regard to claim 36, Cheng discloses all the claimed limitation except the processing circuit is implemented as included in the probe.
Rothkopf teaches a wearable device (Figs. 1-2, 15B and 16 and associated descriptions) comprises a probe (Fig. 16 and associated descriptions) houses a processor (element 102, Figs. 1-2 and associated descriptions) and an array of optical elements (Figs. 15B and 16 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus (Cheng) to incorporate a suitable housing as taught by Rothkopf to integrate the elements of the apparatus into a wearable system, since both devices are non-invasive optical physiological monitoring devices and one of ordinary skill in the art that integration of elements into one unit is .

Response to Arguments
Applicant's arguments filed on 12/23/2020 have been fully considered but they are not persuasive. In regard to claims 1, 28 and 37, applicant alleged that Cheng does not teach or suggest “the processing circuit drives at least two of the four or more light sources based on a number, kind and content of one or more chromophores present in the subject”. 
In response, Cheng as modified discloses the feature (see the rejections above). As indicated in at least paragraph [0049] of Cheng, concentrations of multiple chromophores in the brain tissue and arterial blood can be detected based on solving equation(s) (“simultaneously measure oxy, deoxy-hemoglobin of brain tissue and in arterial blood…If the total N chromophores have significant contribution to the signal, then at least N measurement at N different wavelengths are needed to solve Equation (6) in order to obtain the concentration of each chromophore, and “By solving Equation (5) at multiple wavelengths, the concentrations of oxy-, deoxy-hemoglobin can be determined. Similarly, the concentrations of other substances, such as water, fat, cytochrome oxidase, carboxy hemoglobin can be determined using wavelengths in other spectrum windows”). One of the ordinary skill in the art would have recognized that the system as taught by Cheng is capable of measuring at least oxy-hemoglobin, deoxy-hemoglobin, water, fat, cytochrome oxidase, carboxy hemoglobin (see at least [0049]) and if the total N chromophores have .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791